964 A.2d 297 (2009)
197 N.J. 496
In the Matter of George R. KORPITA, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
February 2, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-221, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), GEORGE R. KORPITA of DOVER, who was admitted to the bar of this State in 1984, should be censured based on his conviction in the Superior Court of New Jersey, Morris County, for threatening harm to a public servant, in violation of N.J.S.A. 2C:27-3a(3), conduct in violation of RPC 8.4(c) (criminal act that reflects adversely on a lawyer's honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board further having concluded that respondent should be required to provide proof of his fitness to practice law and submit periodic reports attesting to his sobriety;
And the Court having determined from its review of the matter that a three-month suspension from practice is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that GEORGE R. KORPITA is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall provide to the Office of Attorney Ethics periodic reports of his continued sobriety, prepared by a substance abuse counselor approved by the Office of Attorney Ethics on a schedule to be determined by the Office of Attorney Ethics, until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.